

Exhibit 10.22
SEMGROUP ENERGY PARTNERS G.P., L.L.C.
2009 EXECUTIVE CASH BONUS PLAN
 
1. Plan.  This SemGroup Energy Partners G.P., L.L.C. 2009 Executive Cash Bonus
Plan (this “Plan”) was adopted by the Compensation Committee of the Board of
Directors of SemGroup Energy Partners G.P., L.L.C. (the “Company”) to reward
certain senior executives of the Company or its subsidiaries by enabling them to
receive performance-based cash compensation.
 
2. Definitions.  As used herein, the terms set forth below shall have the
following respective meanings:
 
“Actual Division Percentage” means:
 
(i)           with respect to the calculation of the Award for the Executive
Vice President - Crude Operations, (a)(x) the actual EBITDA of the Crude
business of the Partnership and its subsidiaries for the year ended December 31,
2009 calculated using audited financial results (exclusive of Awards under this
Plan but inclusive of crude operations employee incentive awards) and in the
same manner as previously provided to the Committee divided by (y) the Target
Division EBITDA multiplied by (z) 66% plus (b)(x) Actual SGLP Consolidated
EBITDA divided by (y) the Target SGLP Consolidated EBITDA multiplied by (z) 34%;
and
 
(ii)           with respect to the calculation of the Award for the Executive
Vice President - Asphalt Operations, (a)(x) the actual EBITDA of the Asphalt
business of the Partnership and its subsidiaries for the year ended December 31,
2009 calculated using audited financial results (exclusive of Awards under this
Plan but inclusive of asphalt operations employee incentive awards) and in the
same manner as previously provided to the Committee divided by (y) the Target
Division EBITDA multiplied by (z) 66% plus (b)(x) Actual SGLP Consolidated
EBITDA divided by (y) the Target SGLP Consolidated EBITDA multiplied by (z) 34%.
 
“Actual SGLP Consolidated EBITDA” means the consolidated EBITDA of the
Partnership and its subsidiaries for the year ended December 31, 2009 calculated
using audited financial results (exclusive of Awards under this Plan but
inclusive of crude and asphalt operations employee and corporate personnel
incentive awards) and in the same manner as previously provided to the
Committee.
 
“Affiliate” means with respect to any Person (as defined in the definition of
“Change of Control”), any other Person that directly or indirectly through one
or more intermediaries controls, is controlled by or is under common control
with, the Person in question. As used herein, the term “control” means the
possession, direct or indirect, of the power to direct or cause the direction of
the management and policies of a Person, whether through ownership of voting
securities, by contract or otherwise.
 
“Award” means the right to potentially receive a cash bonus under the Plan.
 
“Base Salary” means the base salary of each of the applicable Participants as
set forth on Exhibit A hereto.
 

 
 
 

--------------------------------------------------------------------------------

 

“Bonus Pool” has the meaning set forth in Section 4(i) hereof.
 
“CAO” has the meaning set forth in Section 3 hereof.
 
“Change of Control” means, and shall be deemed to have occurred upon the
occurrence of one or more of the following events: (i) any “person” or “group”
within the meaning of those terms as used in Sections 13(d) and 14(d)(2) of the
Securities Exchange Act of 1934, as amended, other than SemGroup, L.P.,
Manchester Securities Corp., Alerian Finance Partners, LP, or their respective
Affiliates, shall become the beneficial owner, by way of merger, consolidation,
recapitalization, reorganization or otherwise, of 50% or more of the combined
voting power of the equity interests in the Company or the Partnership; (ii) the
limited partners of the Partnership approve, in one or a series of transactions,
a plan of complete liquidation of the Partnership; (iii) the sale or other
disposition by either the Company or the Partnership of all or substantially all
of its assets in one or more transactions to any individual or a corporation,
limited liability company, partnership, joint venture, trust, unincorporated
organization, association, government agency or political subdivision thereof or
other entity (a “Person”) other than the Company or an Affiliate of the Company;
or (iv) a transaction resulting in a Person other than the Company or an
Affiliate of the Company being the general partner of the Partnership.
 
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
 
“Committee” means the Compensation Committee of the Board of Directors of the
Company.
 
“Corporate Executive Participants” means the Participants other than the
Operations Participants.
 
“EBITDA” means earnings before interest, taxes, depreciation, amortization and
restructuring and certain other non-cash charges, calculated in the same manner
as previously provided to the Committee.
 
“First Payment Date” means July 31, 2009, provided that the Partnership has
completed its preparation of actual results for the six months ended June 30,
2009.  In the event the Partnership has not completed its preparation of such
results, then the First Payment Date will be extended to the date that is two
business days after such results are available.
 
“Operations Participants” means the Executive Vice President - Crude Operations
and the Executive Vice President - Asphalt Operations.
 
“Participant” has the meaning set forth in Section 3 hereof.
 
“Partnership” means SemGroup Energy Partners, L.P.
 
“Payment Date” means the First Payment Date and the Second Payment Date.
 
“SEC” means the Securities and Exchange Commission.
 

-2-
 
 

--------------------------------------------------------------------------------

 

“Second Payment Date” means the date that is 15 days after the filing of the
Partnership’s Annual Report on Form 10-K for the year ended December 31, 2009
with the SEC.
 
“Section 409A” means Section 409A of the Code and any Treasury Regulations and
guidance promulgated thereunder.
 
“Six Months Consolidated EBITDA” means the consolidated EBITDA of the
Partnership and its subsidiaries for the six months ended June 30, 2009
calculated using the actual financial results for the Partnership and its
subsidiaries for such six month period (exclusive of Awards under this Plan but
inclusive of crude and asphalt operations employee and corporate personnel
incentive awards) and in the same manner as previously provided to the
Committee.
 
“Six Months Division EBITDA” means (i) with respect to the calculation of an
Award for the Executive Vice President - Crude Operations, the actual EBITDA of
the Crude business of the Partnership and its subsidiaries for the six months
ended June 30, 2009 (exclusive of Awards under this Plan but inclusive of crude
operations employee incentive awards) and (ii) with respect to the calculation
of an Award for the Executive Vice President - Asphalt Operations, the actual
EBITDA of the Asphalt business of the Partnership and its subsidiaries for the
six months ended June 30, 2009 (exclusive of Awards under this Plan but
inclusive of asphalt operations employee incentive awards), in each case
calculated using actual financial results and in the same manner as previously
provided to the Committee.
 
“Target Division EBITDA” means (i) with respect to the calculation of the Award
for the Executive Vice President - Crude Operations, the target EBITDA for the
Crude business of SGLP and its subsidiaries for the year ended December 31, 2009
as determined by the Committee (exclusive of Awards under this Plan but
inclusive of crude operations employee incentive awards) and (ii) with respect
to the calculation of the Award for the Executive Vice President - Asphalt
Operations, the target EBITDA for the Asphalt business of SGLP and its
subsidiaries for the year ended December 31, 2009 as determined by the Committee
(exclusive of Awards under this Plan but inclusive of asphalt operations
employee incentive awards).
 
“Target SGLP Consolidated EBITDA” means the target EBITDA for SGLP and its
subsidiaries on a consolidated basis for the year ended December 31, 2009 as
determined by the Committee (exclusive of Awards under this Plan but inclusive
of crude and asphalt operations employee and corporate personnel incentive
awards).
 
“Target Six Months Consolidated EBITDA” means the target EBITDA for SGLP and its
subsidiaries on a consolidated basis for the six months ended June 30, 2009 as
determined by the Committee (exclusive of Awards under this Plan but inclusive
of crude and asphalt operations employee and corporate personnel incentive
awards).
 
“Target Six Months Division EBITDA” means (i) with respect to the calculation of
an Award for the Executive Vice President - Crude Operations, the target EBITDA
for the Crude business of SGLP and its subsidiaries for the six months ended
June 30, 2009 as determined by the Committee (exclusive of Awards under this
Plan but inclusive of crude operations employee incentive awards) and (ii) with
respect to the calculation of an Award for the Executive Vice President -
Asphalt Operations, the target EBITDA for the Asphalt business of SGLP and its
subsidiaries for the six months ended June 30, 2009 as determined by the
Committee (exclusive of Awards under this Plan but inclusive of asphalt
operations employee incentive awards).
 

-3-
 
 

--------------------------------------------------------------------------------

 

“YTD Period” has the meaning set forth in Section 4(ix) below.
 
3. Participants.  Each of the following officers of the Company are participants
(each a “Participant”) under the Plan: the Chief Executive Officer, the Chief
Financial Officer, any Executive Vice President and the Chief Accounting Officer
(“CAO”).
 
4. Calculation and Payment of Awards.
 
(i)           Each of the Chief Executive Officer, Chief Financial Officer and
Executive Vice President - Corporate Development shall be eligible to receive an
Award based on the actual results of the Partnership as follows:
 
Results
Award
Actual SGLP Consolidated EBITDA is greater than or equal to 85% of Target SGLP
Consolidated EBITDA and less than 100% of Target SGLP Consolidated EBITDA
80% of the applicable Participant’s Base Salary at achievement of 85% of Target
SGLP Consolidated EBITDA, increasing by 1.33% of Base Salary for each
incremental whole percentage achieved in excess of 85% up to 100% of the
applicable Participant’s Base Salary at achievement of 100% of Target SGLP
Consolidated EBITDA, rounded to the nearest whole percentage of Base
Salary  (i.e., if Actual SGLP Consolidated EBITDA is equal to 90% of Target SGLP
Consolidated EBITDA, then each Participant will receive an Award equal to 87% of
such Participant’s Base Salary).
Actual SGLP Consolidated EBITDA is greater than or equal to 100% of Target SGLP
Consolidated EBITDA and less than or equal to 110% of Target SGLP Consolidated
EBITDA
100% of the applicable Participant’s Base Salary at achievement of 100% of
Target SGLP Consolidated EBITDA, increasing by 2.5% of Base Salary for each
incremental whole percentage achieved in excess of 100% up to a maximum of 125%
of the applicable Participant’s Base Salary at achievement of 110% of Target
SGLP Consolidated EBITDA, rounded to the nearest whole percentage of Base Salary
(i.e., if Actual SGLP Consolidated EBITDA is equal to 105% of Target SGLP
Consolidated EBITDA, then each Participant will receive an Award equal to 113%
of such Participant’s Base Salary).
Actual SGLP Consolidated EBITDA is greater than 110% of Target SGLP Consolidated
EBITDA
125% of the applicable Participant’s Base Salary, plus Participant shall be
eligible to participate in awards from a bonus pool (the “Bonus Pool”) equal to
5% of Actual SGLP Consolidated EBITDA in excess of 110% of Target SGLP
Consolidated EBITDA, such Bonus Pool to be allocated to the Participants in the
sole discretion of the Committee.



 
 (ii)           Each of the Operations Participants shall be eligible to receive
an Award based on the actual results of the Partnership and the Crude business
or Asphalt business, as applicable, as follows:
 
Results
Award
Actual Division Percentage is greater than or equal to 85% and less than or
equal to 110%
75% of the applicable Participant’s Base Salary at achievement of 85% Actual
Division Percentage, increasing by 1.8% of Base Salary for each incremental
whole percentage achieved in excess of 85% up to a maximum of 120% of the
applicable Participant’s Base Salary at achievement of 110% Actual Division
Percentage, rounded to the nearest whole percentage of Base Salary (i.e., if
Actual Division Percentage is equal to 90%, then the applicable Participant will
receive an Award equal to 84% of such Participant’s Base Salary).
Actual Division Percentage is greater than 110%
120% of the applicable Participant’s Base Salary, plus such Participant shall be
eligible to participate in the Bonus Pool in the event one is established.



 

     -4 -
 
 

--------------------------------------------------------------------------------

 

(iii)           The CAO shall be eligible to receive an Award based on the
actual results of the Partnership as follows:
 
Results
Award
Actual SGLP Consolidated EBITDA is greater than or equal to 85% of Target SGLP
Consolidated EBITDA and less than 100% of Target SGLP Consolidated EBITDA
75% of 70% (e.g., 52.5%) of the CAO’s Base Salary at achievement of 85% of
Target SGLP Consolidated EBITDA, increasing by 0.5% of Base Salary for each
incremental whole percentage achieved in excess of  85% up to 75% of 80% (e.g.,
60%) of the CAO’s Base Salary at achievement of 100% of Target SGLP Consolidated
EBITDA, rounded to the nearest whole percentage of Base Salary (i.e., if Actual
SGLP Consolidated EBITDA is equal to 90% of Target SGLP Consolidated EBITDA,
then the CAO will receive an Award equal to 55% of his Base Salary).
Actual SGLP Consolidated EBITDA is greater than or equal to 100% of Target SGLP
Consolidated EBITDA and less than or equal to 110% of Target SGLP Consolidated
EBITDA
75% of 80% (e.g., 60%) of the CAO’s Base Salary at achievement of 100% of Target
SGLP Consolidated EBITDA, increasing by 1.5% of Base Salary for each incremental
whole percentage achieved in excess of 100% up to a maximum of 75% of 100%
(e.g., 75%) of the CAO’s Base Salary at achievement of 110% of Target SGLP
Consolidated EBITDA, rounded to the nearest whole percentage of Base Salary
(i.e., if Actual SGLP Consolidated EBITDA is equal to 105% of Target SGLP
Consolidated EBITDA, then the CAO will receive an Award equal to 67.5% of his
Base Salary).
Actual SGLP Consolidated EBITDA is greater than 110% of Target SGLP Consolidated
EBITDA
75% of 100% (e.g., 75%) of the CAO’s Base Salary, plus the CAO shall be eligible
to participate in the Bonus Pool in the event one is established.



 
(iv)           Form of Payment:  Awards under the Plan will be paid in the form
of a lump sum cash payment, subject to adjustments for such federal, state or
local taxes and other deductions, if any, as may be in effect at the time of
payment.
 
(v)           Timing of Payment for the Corporate Executive Participants: Awards
will be paid to the Corporate Executive Participants as follows:
 
(a)           If the Six Months Consolidated EBITDA exceeds 95% of the Target
Six Months Consolidated EBITDA, then on or before the First Payment Date, each
Corporate Executive Participant will receive a payment as follows: (x) the Chief
Executive Officer, Chief Financial Officer and Executive Vice President -
Corporate Development will receive a payment equal to 40% of such Participant’s
Base Salary and (y) the CAO will receive a payment equal to 24% of his Base
Salary.  Such payment shall reduce on a dollar-for-dollar basis any payment to
be made on the Second Payment Date pursuant to paragraph (b) of this Section
4(v); provided that the Corporate Executive Participants shall not be liable for
the repayment of the amounts received on the First Payment Date in the event
that such amounts exceed any amount to be paid to the Corporate Executive
Participants on the Second Payment Date.
 

-5 -
 
 

--------------------------------------------------------------------------------

 

(b)           On or before the Second Payment Date, Awards will be paid to the
applicable Corporate Executive Participants (as such Award is reduced pursuant
to paragraph (a) of this Section 4(v) or Section 4(ix)).
 
(vi)           Timing of Payment for the Operations Participants.  Awards will
be paid to the Operations Participants as follows:
 
(a)           If (x) the Six Months Consolidated EBITDA exceeds 95% of the
Target Six Months Consolidated EBITDA and (y) the Six Months Division EBITDA
equals or exceeds 100% of the Target Six Months Division EBITDA, then on or
before the First Payment Date, each Operations Participant will receive a
payment  equal to 40% of such Operations Participant’s Base Salary.  Such
payment shall reduce on a dollar-for-dollar basis any payment to be made on the
Second Payment Date pursuant to paragraph (b) of this Section 4(vi); provided
that the Operations Participants shall not be liable for the repayment of the
amounts received on the First Payment Date in the event that such amounts exceed
any amount to be paid to the Operations Participants on the Second Payment Date.
 
(b)           On or before the Second Payment Date, Awards will be paid to the
applicable Operations Participants (as such Award is reduced pursuant to
paragraph (a) of this Section 4(vi) or Section 4(ix)).
 
(vii)          Early Termination of Employment:  Awards will be paid only to
Participants who are actually employed by and are on the payroll of the Company
or any of its subsidiaries on the applicable Payment Date.
 
(viii)         Determination, Calculation and Payment of
Awards.  Notwithstanding the foregoing, the Committee retains the complete
discretion under the Plan to amend the amount or timing of any Award, and the
Committee may, in its sole discretion, eliminate or reduce or increase the size
of any Participant’s Award based on any factors it deems relevant.
 
(ix)           Change of Control.  Upon the occurrence of a Change of Control,
each Participant shall receive an Award calculated in accordance with the
following: EBITDA for the Partnership on a consolidated basis and for the
Asphalt business and Crude business of the Partnership shall be calculated
beginning January 1, 2009 through the most recently completed calendar month for
which financial results are available (the “YTD Period”) and such amounts shall
be compared to the target EBITDA for the Partnership on a consolidated basis or
the Asphalt business of the Partnership or the Crude business of the
Partnership, as the case may be, for the YTD Period as determined by the
Committee and an Award calculated for each Participant pursuant to Sections 4(i)
- (iii) above as if such results for the YTD Period were the results for the
year ended December 31, 2009.  Each Participant shall then be paid an amount
equal to a pro rata portion of such Award based on the date the Change of
Control occurred less any amount paid to such Participant pursuant to Sections
4(v)(a) or 4(vi)(a) above.  For example, if a Change of Control occurred on
November 30, 2009, and the Partnership’s consolidated EBITDA for the ten months
ended October 31, 2009 (the most recent month for which financial statements are
available) was 110% of the target EBITDA for such period, then the Chief
Executive Officer would receive an Award equal to 11/12 times 125% of his Base
Salary less any amount the CEO received pursuant to Section 4(v)(a) above.  The
payment of any Award pursuant to this Section 4(ix) shall reduce on a
dollar-for-dollar basis any payment to be made on the Second Payment Date
pursuant to paragraph (b) of this Section 4(vi).  Such payment shall reduce on a
dollar-for-dollar basis any payment to be made on the Second Payment Date
pursuant to Sections 4(v)(b) or 4(vi)(b).
 

-6 -
 
 

--------------------------------------------------------------------------------

 
 
5. Adjustments.  The existence of outstanding Awards shall not affect in any
manner the right or power of the Company or the Partnership or their respective
equityholders to make or authorize any or all adjustments, recapitalization,
reorganizations or other changes in the equity structure of the Company or the
Partnership or their respective businesses or any merger or consolidation of the
Company or the Partnership, or any issue of bonds, debentures, preferred or
prior preference equity (whether or not such issue is prior to, on a parity with
or junior to the common units of the Partnership) or the dissolution or
liquidation of the Company or the Partnership, or any sale or transfer of all or
any part of their respective assets or business (including by way of a joint
venture), or any other corporate act or proceeding of any kind, whether or not
of a character similar to that of the acts or proceedings enumerated above.
 
If an event described in the preceding paragraph occurs, the Committee may
adjust proportionally (i) any EBITDA target and/or (ii) any other provisions of
the Plan as it may deem appropriate.
 
6. Administration.  Subject to the provisions hereof, this Plan shall be
administered and interpreted by the Committee.  The Committee shall have full
and exclusive power and authority to administer this Plan and to take all
actions that are specifically contemplated hereby or are necessary or
appropriate in connection with the administration hereof.  The Committee shall
also have full and exclusive power to interpret this Plan and to make factual
and legal determinations and to adopt such rules, regulations and guidelines for
carrying out this Plan as it may deem necessary or proper.  The Committee may,
in its sole discretion, amend or modify an Award in any manner.  The Committee
may correct any defect or supply any omission or reconcile any inconsistency in
this Plan or in any Award in the manner and to the extent the Committee deems
necessary or desirable to further the Plan purposes.  Any decision of the
Committee in the interpretation and administration of this Plan shall lie within
its sole discretion and shall be final, conclusive and binding on all parties
concerned.
 
7. Taxes.  The Company shall have the right to deduct applicable taxes from any
Award payment and withhold, at the time of delivery or vesting of cash under
this Plan, an appropriate amount of cash for payment of taxes required by law or
to take such other action as may be necessary in the opinion of the Company to
satisfy all obligations for withholding of such taxes.
 
8. Assignability.  No Award or any other benefit under this Plan shall be
assignable or otherwise transferable.  Any attempted assignment of an Award or
any other benefit under this Plan in violation of this paragraph shall be null
and void.
 
9. Unfunded Plan.  This Plan shall be unfunded.  Although bookkeeping accounts
may be established with respect to Participants, any such accounts shall be used
merely as a bookkeeping convenience.  The Company shall not be required to
segregate any assets that may at any time be represented by cash or rights
thereto, nor shall this Plan be construed as providing for such segregation, nor
shall the Company or the Committee be deemed to be a trustee of any cash or
rights thereto to be granted under this Plan.  Any liability or obligation of
the Company to any Participant with respect to an Award shall be based solely
upon any contractual obligations that may be created by this Plan, and no such
liability or obligation of the Company shall be deemed to be secured by any
pledge or other encumbrance on any property of the Company.  Neither the Company
nor the Committee shall be required to give any security or bond for the
performance of any obligation that may be created by this Plan.
 

- 7-
 
 

--------------------------------------------------------------------------------

 
 
10. Section 409A of the Code.  The payments to be made pursuant to this Plan are
intended to be “short-term deferrals” exempt from Section 409A, and the Plan
shall be construed and interpreted accordingly.
 
11. No Right to Employment.  Nothing in the Plan shall interfere with or limit
in any way the right of the Company or the Partnership or their respective
subsidiaries to terminate any Participant’s employment or other service
relationship at any time, nor confer upon any Participant any right to continue
in the capacity in which he or she is employed or otherwise serves the Company
or the Partnership or their respective subsidiaries.
 
12. Current Year.  This Plan is only applicable for the year ended December 31,
2009 as provided herein and any future bonus plan will be determined in the sole
discretion of the Committee.
 


 

 -8 -
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
 
Participant
Base Salary
Kevin Foxx
$450,000
Michael Brochetti
$300,000
Alex Stallings
$300,000
James Griffin
$210,000
Pete Schwiering
$250,000
Jerry Parsons
$250,000



 

A-1
 
 

--------------------------------------------------------------------------------

 
